DETAILED ACTION
This communication is response to the amendment filed 04/20/2022. Claims 1-18 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 was filed after the mailing date of the Non-Final Rejection on 01/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,003,459 (hereafter Patent ‘459) in view of US Pub. 2002/0162050 to Milojicic et al. (hereafter Milojicic) and further in view of US Patent 4,190,835 to Buynak (hereafter Buynak). 
Patent ‘459 discloses all the claimed limitations with plurality of cache access requests instead of plurality of computer instructions and producing a plurality of resulting computer instructions each having an upper half and a lower half. 
However, Milojicic discloses cache access requests can be computer instructions (see Milojicic, ¶ 0024: method 200 begins with step 202 where the software 112 identifies a predetermined critical computer instruction sequence about to be executed by the CPU 108, which includes a memory access request. The predetermined critical computer instruction sequence can be part of a set of instruction sequences, identified by the software 112 designer, for which error recovery is required. While the critical computer instruction sequence discussed below include a memory access request, those skilled in the art will know that concepts discussed with respect to recovery from a memory access request error can be applied to other recovery critical instruction sequences which would otherwise require rebooting of the system 100 to recover from). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace cache access requests with computer instructions and incorporate it into the claims of Patent ‘459 based on user design to improve memory performance (see Totolos, ¶ 0011-¶ 0013).
Buynak discloses produce a plurality of resulting computer instructions each having an upper half and a lower half (see Buynak, Col 3 lines 18-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buynak and incorporate it into the claims of Patent ‘459 for efficient instructions execution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-10, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 8,510,496 to Totolos et al. (hereafter Totolos) in view of US Pub. 2002/0162050 to Milojicic et al. (hereafter Milojicic) and US Patent 4,190,835 to Buynak (hereafter Buynak) and further in view of US Pub. 2006/0206603 to Rajan et al. (hereafter Rajan).

Regarding claim 1, Totolos discloses a method for computer instruction processing, comprising: 
receiving a plurality of computer instructions (see Totolos, Col 2 lines 38-42; Col 11 lines 8-19); 
performing a pre-sorting of the plurality of computer instructions (interpreted as cache access request) by a first stage to order the plurality of computer instructions, wherein the first stage functions by performing a presorting and pre-clustering process on the plurality of computer instructions in parallel to map the plurality of computer instructions from a first position to a second position based on a number of microoperations in each of the plurality of computer instructions (see Totolos, Col 2 lines 28-54; Col 3 lines 14-22; Col 13 lines 32-55; 
performing combining and splitting of the plurality of computer instructions by a second stage (see Totolos, Col 11 lines 42-49: substantially limiting performance and increasing latency times of the LLRRM device is when two or more access requests in a row are sent for accessing the same memory bank. This situation can often occur when using a single request queue architecture for sending requests to the LLRRM device, as the order of the requests can typically contain several instances of adjacent requests being sent to the same memory bank); and 
forwarding the plurality of resulting computer instructions to a next processing stage in the pipeline at pipeline speed is obvious on Totolos teaching (see Totolos, Col 2 lines 38-48: the queuing layer may receive access requests for memory banks in the LLRRM device and store/queue each received access request in the request-queuing data structure assigned to the requested memory bank. The queuing layer may then send, to the LLRRM device for processing, an access request from each request-queuing data structure in successive order. As such, requests sent to the LLRRM device will comprise requests that will be applied to each memory bank in successive order as well, thereby reducing idle time of the banks and reducing access latencies of the LLRRM device; Col 11 lines 8-12: as access requests for an LLRRM device 135 may be received by the device driver layer 380 at a faster rate than the LLRRM device 135 may perform the access requests, the device driver layer 380 may comprise a queuing layer 276 for queuing access requests for the LLRRM device 135).
Totolos discloses cache access request which is interpreted as computer instruction, but does not explicitly disclose computer instruction and produce a plurality of resulting computer instructions each having an upper half and a lower half.
However, Milojicic discloses the well-known teaching of cache access request corresponding to computer instruction (see Milojicic, ¶ 0024: where the software 112 identifies a predetermined critical computer instruction sequence about to be executed by the CPU 108, which includes a memory access request. The predetermined critical computer instruction sequence can be part of a set of instruction sequences, identified by the software 112 designer, for which error recovery is required; ¶ 0028: the software 112 identifies a predetermined critical computer instruction sequence about to be executed by the CPU 108, which includes a memory access request).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teaching of computer instruction includes cache access request and incorporate it into the system of Totolos based on user design preference to achieve improve memory performance.
Buynak discloses produce a plurality of resulting computer instructions each having an upper half and a lower half (see Buynak, Col 3 lines 18-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buynak and incorporate it into the claims of Patent ‘459 for efficient instructions execution.
Totolos does not explicitly disclose forwarding computer instructions pipeline speed.
However, Rajan discloses forwarding the plurality of computer instructions at pipeline speed (see Rajan, ¶ 0038: in accordance with the storage virtualization technique of the integrated system 100, the processor 202 utilizes the contents of the virtualization mapping table 205 to transfer a data access request packet over a point-to-point connection 124 (data path) of the switch fabric 122 at line speed).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teaching of forwarding the plurality of computer instructions at pipeline speed as taught by Rajan and incorporate it into the system of Totolos in order to increase system efficiency (see Rajan, ¶ 0011).

Regarding claim 2, Totolos in view of Milojicic, Buynak and Rajan discloses the method of claim 1, wherein the first stage performs position shuffling, pairing, and splitting of the computer instructions based a destination of each of the plurality of computer instructions (see Totolos, Col 3 lines 25-31).

Regarding claim 3, Totolos in view of Milojicic, Nuynak and Rajan discloses the method of claim 1, wherein the combining combines microinstructions of the plurality of computer instructions have a same destination next stage of the pipeline (see Totolos, Col 11 lines 42-49; Col 15 lines 30-38).

Regarding claim 4, Totolos in view of Milojicic, Buynak and Rajan discloses the method of claim 1, wherein the splitting splits computer instructions have a different destination next stage of the pipeline (see Totolos, Col 12 lines 16-25).

Regarding claim 7, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 1. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 2. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 3. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 4. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 5, 6, 11, 12, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Totolos in view of Milojicic, Nuynak and Rajan and further in view of US Patent 4,797,817 to Nguyen et al. (hereafter Nguyen).

Regarding claim 5, Totolos in view of Milojicic, Buynak and Rajan discloses the method of claims 1, but does not explicitly disclose wherein the plurality of computer instructions are each composed of at least one microinstruction.
However, Nguyen discloses wherein the plurality of computer instructions are each composed of at least one microinstruction (see Nguyen, Abstract: the computer system includes a processor having a pipeline for processing commands in multiple stages; wherein the commands include a plurality of instructions, including store instructions, and virtual addresses; Col 3 lines 15-19: In the execution of various computer commands made up of a number of microinstructions, it is necessary to store data in the computer's main memory in a process well understood by those skilled in the art).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known teaching of wherein the plurality of computer instructions are each composed of at least one microinstruction as taught by Nguyen and incorporate it into the system of Totolos to enhance the processing of store operations (see Nguyen, Abstract).

Regarding claim 6, Totolos in view of Milojicic, Buynak and Rajan discloses the method of claim 1, but does not explicitly disclose wherein computer instructions that exceed a given number of microinstructions are split into at least two computer instructions.
However, Nguyen discloses the idea of wherein computer instructions that exceed a given number of microinstructions are split into at least two computer instructions (see Nguyen, Col 2 lines 6-10: The device includes a processor having a pipeline for processing commands in multiple stages. The commands include a plurality of instructions, including store instructions, and virtual addresses, the pipeline being blocked by the store instructions; Col 3 lines 15-19: In the execution of various computer commands made up of a number of microinstructions, it is necessary to store data in the computer's main memory in a process well understood by those skilled in the art).
Since Nguyen discloses computer instructions composed of at least one microinstruction, it would have been obvious to one of ordinary skill in the art at the time of the invention to split the computer instructions to a number of computer instructions when the instructions exceed a particular number based on user design preference to achieve efficient instruction processing.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 5. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 6. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464